              Case 5:20-mc-80152-NC Document 23 Filed 09/23/20 Page 1 of 3




 1 DAVID BILSKER (Bar No. 152383)
   davidbilsker@quinnemanuel.com
 2
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 3 50 California Street, 22nd Floor
   San Francisco, California 94111
 4
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700
 6
     JOSEPH MILOWIC III (pro hac vice forthcoming)
 7   josephmilowic@quinnemanuel.com
     LUCAS BENTO (pro hac vice forthcoming)
 8
     lucasbento@quinnemanuel.com
 9   COLIN STEELE (pro hac vice forthcoming)
     colinsteele@quinnemanuel.com
10
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
11   51 Madison Avenue, 22nd Floor
12   New York, NY 10010
     Telephone: (212) 849-7000
13   Facsimile: (212) 849-7100
14
     Attorneys for Petitioners
15
                               UNITED STATES DISTRICT COURT
16
                            NORTHERN DISTRICT OF CALIFORNIA
17
   IN RE APPLICATION OF LATVIA                     CASE No.
18 MGI TECH SIA ET AL FOR AN
   ORDER TO TAKE DISCOVERY FOR                     PETITIONERS LATVIA MGI TECH SIA;
19 USE IN A FOREIGN PROCEEDING                     MGI TECH CO., LTD.; MGI
   PURSUANT TO 28 U.S.C. § 1782                    INTERNATIONAL SALES CO., LTD.;
20                                                 BGI COMPLETE GENOMICS HONG
                                                   KONG CO., LTD.; BGI-HONGKONG CO.,
21                                                 LIMITED; BGI TECH SOLUTIONS
                                                   (HONGKONG) CO.; BGI HEALTH (HK)
22                                                 COMPANY LIMITED; GENOKS
                                                   TEKNOLOJI SAGHK BILISIM TURIZM
23                                                 HIZ. ENDIISTRIYEL MAKINE
                                                   ELEKTRIK ELEKTRONIK ITHALAT
24                                                 IHRACAT SAN. TIC. LTD. STI.;
                                                   LABEMA OY; COMERCIAL RAFER, SL;
25                                                 BGI EUROPE A/S; AND WITEC AG’S
                                                   CERTIFICATION OF INTERESTED
26                                                 ENTITIES OR PERSONS

27
28

     MOTION
                                     NOTICE OF PARTIES WITH FINANCIAL INTEREST
           Case 5:20-mc-80152-NC Document 23 Filed 09/23/20 Page 2 of 3




     1        Pursuant to Civil L.R. 3-15, the undersigned submits this certification that the
     2 following listed persons, associations of persons, firms, partnerships, corporations
     3 (including parent corporations) or other entities (i) have a financial interest in the
     4 subject matter in controversy or in a party to the proceeding, or (ii) have a non-
     5 financial interest in that subject matter or in a party that could be substantially
     6 affected by the outcome of this proceeding:
     7        BGI Complete Genomics Hong Kong Co., Limited is a wholly-owned
     8 subsidiary of Complete Genomics Inc., which is a wholly-owned subsidiary of BGI-
     9 Hong Kong Co., Limited, which is a wholly-owned subsidiary of CGI Hong Kong
    10 Co., Limited, which is a wholly-owned subsidiary of MGI Tech Co., Ltd. Latvia
    11 MGI Tech SIA is a wholly-owned subsidiary of BGI Complete Genomics Hong
    12 Kong Co. MGI International Sales Co., Ltd is a wholly-owned subsidiary of CGI
    13 Hong Kong Co., Limited. BGI Health (HK) Company Limited is a wholly-owned
    14 subsidiary of BGI Genomics.
    15        Greater than 10% of the stock of MGI Tech Co., Ltd. is owned by each of
    16 MGI Holdings Co., Limited and Tibet Huazhan Venture Capital Co., Limited.
    17 Greater than 10% of the stock of Tibet Huazhan Venture Capital Co., Limited is
    18 owned by MGI Holdings Co., Limited.
    19        BGI Europe A/S is a wholly-owned subsidiary of BGI Tech Solutions (Hong
    20 Kong) Co. Limited, which is a wholly-owned subsidiary of Shenzhen BGI Tech
    21 Solution Co. Limited. Greater than 10% of Shenzhen BGI Tech Solution Co.
    22 Limited is owned by BGI Genomics Co., Ltd., which is a publicly traded company
    23 on the Shenzhen stock exchange. Greater than 10% of BGI Genomics Co., Ltd. is
    24 owned by each of BGI Shenzhen Co., Ltd., and Shenzhen Qianhai BGI investment,
    25 LLP.
    26        Genoks Teknoloji Saghk Bilisim Turizm Hiz. Endiistriyel Makine Elektrik
    27 Elektronik Ithalat Ihracat San. Tic. Ltd. Sti. has no parent corporation and no
    28 publicly held corporation owes 10% or more of its stock.
/
                                                  1
                                     NOTICE OF PARTIES WITH FINANCIAL INTEREST
           Case 5:20-mc-80152-NC Document 23 Filed 09/23/20 Page 3 of 3




     1        Labema Oy is a wholly-owned subsidiary of Maibette Oy and no publicly
     2 held corporation owns 10% or more of its stock.
     3        Comercial Rafer, SL has no parent corporation and no publicly held
     4 corporation owns 10% or more of its stock.
     5        Witec AG has no parent corporation and no publicly held corporation owns
     6 10% or more of its stock.
     7 DATED: September 4, 2020           QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
     8
                                          By: /s/ David Bilsker
     9                                        David Bilsker (Bar No. 152383)
    10                                        davidbilsker@quinnemanuel.com
                                              50 California Street, 22nd Floor
    11                                        San Francisco, California 94111
    12                                        Telephone: (415) 875-6600
                                              Facsimile: (415) 875-6700
    13
    14                                         Joseph Milowic III (pro hac vice
                                               forthcoming)
    15                                         josephmilowic@quinnemanuel.com
    16                                         Lucas Bento (pro hac vice
                                               forthcoming)
    17                                         lucasbento@quinnemanuel.com
    18                                         Colin Steele (pro hac vice forthcoming)
                                               colinsteele@quinnemanuel.com
    19                                         51 Madison Avenue, 22nd Floor
    20                                         New York, NY 10010
                                               Telephone: (212) 849-7000
    21                                         Facsimile: (212) 849-7100
    22
    23                                    Attorneys for Petitioners

    24
    25
    26
    27
    28
/
                                               2
                                   NOTICE OF PARTIES WITH FINANCIAL INTEREST
